Mekeick, O. J.,
dissenting. The putting of the creditors in the possession of the goods of the debtor who absconded or secreted himself to avoid the pursuits of his creditors, is nothing peculiar to modern times. It was recognized by Justinian as to those who, having given surety, concealed themselves, and in a certain manner by the former laws of the country when the debtor fled. Dig. Lib. 42; E. 4 Legis 2 and 7; Partidas 5, Tit. 14, Law 10 ; See also Mackeldey Parte Speciale, §767, No. 3, C.
The Code of 1808 as well as the Code of 1825 recognized two kinds of surrender, forced and voluntary. They are defined as follows:
“ The voluntary surrender of property is that which is made at the desire of the creditor himself.”
“ And the forced surrender is that which is ordered at the instance of the debtor’s creditors or some of them, in cases provided by law.”
Both of these kinds of surrender are “ subject to formalities which are prescribed by special laws.” Code 1808, p. 294, Arts. 168 and 169 ; Civil Code, 2168, 2169.
These two kinds of surrender have been treated as the two divisions of the subject by the lawgiver ever since the promulgation of the Codes.
The sixth section of the Act of 1826 in question, putting- the creditors in possession of the property of the merchant or trader who absconds or conceals himself, has been treated by the lawgiver as properly coming under the one or the other of these heads ever since the passage of that x\ct.
It is so treated in the Digests of Moreau, Bullard and Curry and the Digest of 1852, -which were published under the legislative sanction.
*831It is so classed, as I think, in the Act itself, for the title of the Act is “ An Act supplementary to an Act entitled ‘ An Act relative to the voluntary surrender of property and to the mode of proceeding, as well for the direction as for the disposal of debtors’ estates, amd for other purposes.’ ” The first six sections of the Act, including the one in question, treat of the surrender of property to the creditors where the debtor is living. The seventh section relates to insolvent successions where no one will accept the administration, and whether this section is or is not repealed, it does not appear to me materially to affect the argument. It is evident, that the Legislature, by the sixth section, intended for the causes mentioned to authorize three of the creditors to obtain an order for the surrender of the property of the debtor. The surrender was not, therefore, voluntary, and must fall under the other division indicated by the Code, viz: the “ surrender which is ordered at the instance of the debtor’s creditors” Judge Porter said, in a case arising under the old law, in the case of Ward v. Brandt, that:
“ The failing circumstances already alluded to ” (in cases where courts were authorized to decree a forced surrender) “ are those eases where the debtor who is a trader or merchant conceals his person or his property from his creditors with ail intention to defraud them, or who absconds, taking with him his effects and books of account; or is unable to pay all his debts ; or who applies for a respite; or to have the benefit of these laws made for the relief of insolvent debtors; or against whom execution has issued; or who fails to discharge his debts as they become due.”
“ In all these cases that proceeding which our law contemplated by the expression ‘ forced surrender ’ may be ordered: the creditors may apply that a concurso be formed ; that syndics be appointed; that the property be sequestered and applied to the common benefit, and that the debtor, if he conceal his effects, be imprisoned until he makes a full and fair disclosure respecting them.” 9 M. R., 636.
It seems to me, therefore, that a fair construction of the sixth section of the Act of 1826, both by reference to the Act itself, the former legislation, the decisions of this court, and the legislative action since the statute was passed, requires that it should ho classed under the head of forced surrender. But all laws on the subject-matter of both voluntary and forced surrenders, except what is contained in the Civil Code, the Code of Practice, and the two statutes of 1855, are repealed. Acts 1855, 319, sec. 4; 438, sec. 36.
And on the subject of the legislation of 1855 we have held, that the object was to furnish in one body all the law on the subject-matter treated of in each Act, so that, in order to know what the law is on that subject one would not be compelled to look beyond the Act itself. I see, therefore, no good reason to change the judgment heretofore pronounced by this court.
Voobiiies, J., concurs in this opinion.
OVERRULED OPINIONS.
Vooehies, J.
This is an action brought by the plaintiffs against the defendant, an absconding debtor, for a forced surrender of his property, in accordance with the 6th section of the Act of the 29th of March, 1826, entited “ An Act supplementary to an Act entitled an Act relative to the voluntary surrender of property, and to the mode of proceeding,as well for the direction as for the disposal of debtors’ estates, and for other purposes.” A writ of sequestration was issued as prayed for. The Sheriff’s return thereon shows, that all the property belonging to the defendant had already been seized by him undev a writ of attachment sued out bv Durand^ Dortie and Lacapere.
*832On the execution of the sequestration, Durand, DorUe and Zacapere, the attaching creditors, took a rule upon the plaintiffs to show cause why the proceedings in the present case should not be dismissed, on the ground of being illegal and unauthorized bylaw.
In support of the rule it is urged, that the section above quoted, on which the plaintiffs’ action is based, was virtually repealed by the statutes of 1855.
The Acts of 1817 and 1826, relative to the voluntary surrender of property, exclusive of that section were consolidated in the Act entitled “ An Act relative to the voluntary surrender of property and mode of proceeding,” approved the 15th of March, 1855. The 36th se'ction of this Act expressly declares all laws contrary to its provisions, and all laws upon the smne subject-matter, except what is contained in the Civil Code and the Code of Practice, to be repealed. That section, it is evident, was properly excluded from this Act, even if still in force, as inapplicable to the voluntary surrender. All the Acts in relation to forced surrenders were consolidated in the Act entitled “ An Act relative to forced surrenders and the mode of making the same,” approved March 14th, 1855. The last section of this Act also contains the repealing clause of all laws contrary to its provisions, all laws upon the same subject-matter, exceept what is contained in the Civil Code and the Code of Practice. The 6th section of the Act of 1826, which clearly applied only to forced surrenders, was not embraced in this Act. As it was upon the same subject-matter, namely: forced surrenders, it was thereupon expressly repealed. That such was the clear intention of the lawmaker, we think also results from the fact that all the statutes considered in force at the time were re-enacted in 1855, as the ltevised Statutes of the State. Session Acts of 1855, 818 & 432; 11 A. 439. As the repeal of that section leaves the plaintiffs’ action without any legal foundation, it is clear, therefore, that the other grounds of defence which they have urged cannot avail them. The law authorizes persons whose interests may be affected by a suit pending between other parties to intervene in such suit and join one of the parties or oppose both. Code of Practice, Art, 389 Ss 392, as amended by the Act of 1886. We are therefore of opinion, that the rule was properly taken to set aside the proceedings in this case. The claim of Durcund, DorUe and Zacapere against the defendant Gerke, appears to us to be fully sustained by the evidence. Moreover, it could not be contested by defendants in the rule. 1 L. 481; 8 L. 54.
It is, therefore, ordered, that the judgment of the court below be affirmed, with costs.